Citation Nr: 1748820	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee with mild genu varus deformity.

2.  Entitlement to service connection for degenerative joint disease of the right knee with mild genu varus deformity, to include secondary to DJD of the left knee.

3.  Entitlement to service connection for right flatfoot, to include secondary to degenerative joint disease of the left knee.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.






REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision (bilateral knees and right foot) and an October 2010 rating decision (hearing loss and tinnitus) by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri. 

This matter was previously before the Board and was remanded in August 2016 for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of bilateral knees and right flatfoot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The currently demonstrated right ear hearing loss was not incurred in-service and is not due to exposure to excessive and harmful noise in connection with the Veteran's active duty service.

2.  The currently demonstrated left ear hearing loss was not incurred in service or aggravated by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was incurred during active service due to exposure to excessive and harmful noise.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for the establishment of service connection for left ear hearing loss not are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2016).  

3.  The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evaluation of evidence generally involves a three-set inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).






III.  Hearing Loss and Tinnitus

Facts

The Veteran's hearing was measured in both his entrance and separation examinations.  The standard for measuring auditory thresholds changed as of October 1967.  Since November 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  The Veteran's March 1966 military entrance examination noted his hearing levels as the following, converted to ISO-ANSI units:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
5
LEFT
25
20
20
10
45

The Veteran's separation examination was performed in January 1969.  At that time, the Veteran's hearing was noted to have 15 dB in his left ear at 4000 Hz.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
0
10
10
0
15

The Veteran was fitted for hearing aids in April 2010.  

The Veteran submitted statements regarding his hearing loss and tinnitus in June 2010 and November 2010.  The Veteran stated he served in Vietnam as an ammunition stock clerk.  The Veteran stated he was subjected to numerous rocket and mortar attacks, which exposed him to the acoustic trauma of these explosions, causing hearing loss and tinnitus.  The Veteran stated that since his separation from the Army, his hearing loss had deteriorated and he can no longer hear without hearing aids.  The Veteran stated that the ringing in his ears sounded like crickets chirping mixed with a high pitched whine, which never went away.  The Veteran stated he slept with a fan on to create white noise to help him sleep.

The Veteran was afforded an examination for his hearing loss and tinnitus in March 2012.  The examiner noted the Veteran's diagnosis of bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's file and opined it was less likely than not that the Veteran's hearing loss was caused by or a result of his active service.  The examiner stated that the Veteran served as an ammunition records clerk.  The examiner noted the Veteran's entrance and separation audiograms showed his hearing to be within normal limits, except for the left ear, which upon entrance, had mild hearing loss at the 4000 Hz level.  The examiner noted the Veteran's history was negative for ear surgery, history of ear infections or disease, vertigo, or familial hearing loss.  The examiner also noted the Veteran's assertion that he was exposed to noise while he was in Vietnam.  The examiner further noted that the Veteran had hearing loss in his left ear prior to enlisting in the service, but that his pre-existing hearing loss was not aggravated by his time in service.  The examiner noted the Veteran's report of tinnitus.  However, after reviewing the Veteran's file, the examiner stated it was less likely than not that the Veteran's tinnitus was caused by his time in service because there was no medical nexus listed in the Veteran's medical history.

The Veteran was afforded an examination for his hearing loss in April 2014.  The examiner noted the Veteran's diagnosis of bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or the result of his military service.  The examiner noted that a comparison of the Veteran's entrance and separation audiograms revealed no increase of permanent significant threshold shift in hearing sensitivity.  The examiner stated that based on a review of the Veteran's medical records, STRs, and complete history of noise exposure, the examiner did not believe the Veteran's right ear hearing loss was due to his noise exposure in Vietnam or his active duty service.  The examiner opined that it was less likely than not that the Veteran's pre-existing left ear hearing loss was aggravated by his time in service, to include his exposure to noise in Vietnam.

The Veteran was afforded an examination for his tinnitus in April 2014.  The Veteran reported continuous tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of his military noise exposure.  The examiner stated that the etiology of the Veteran's tinnitus was unknown, but that there was no nexus created with military service and that the Veteran had normal hearing sensitivity at separation.

An addendum opinion regarding the Veteran's left ear hearing loss was submitted in December 2016.  Based on the medical literature and the Veteran's record, the examiner opined that the Veteran's left ear hearing loss was less likely than not aggravated by his active duty service.  The examiner noted the Veteran's audio examinations from his enlistment and his separation, noting that while the 4000 Hz threshold was 40 dB at entry, the same threshold was noted as 15 dB at time of separation.  The examiner stated there was no significant threshold shift in hearing loss and there was no evidence of acoustic trauma in service. 

An addendum opinion regarding the Veteran's right ear hearing loss was submitted in December 2016.  Based on the medical literature and the Veteran's record, the examiner opined that the Veteran's right ear hearing loss was less likely than not related to or due to his active military service.  The examiner noted the Veteran's audio examinations from his enlistment and his separation.  The examiner stated there was no significant threshold shift in hearing and there was no evidence of acoustic trauma in service.

The December 2016 examiner reported that the Institute of Medicine (IOM) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM opined that based on its understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner noted that in the 2012 examination, the Veteran's hearing loss had its onset fifteen to twenty years after service.  
An addendum opinion regarding the Veteran's tinnitus was submitted in December 2016.  The examiner opined that the Veteran's tinnitus was less likely than not due to his active service, including his in-service noise exposure from his service in Vietnam, including from driving forklifts and other heavy equipment, and mortar and rocket attacks.  The examiner explained that in 2012, the Veteran's onset of tinnitus was noted fifteen to twenty years post-service.  The examiner stated no nexus had been established at any medical examination and there was no evidence of acoustic trauma from in-service noise exposure to support tinnitus.  The examiner stated there was no significant threshold shift for either ear to indicate acoustic trauma.

A.  Hearing Loss

Left Ear

The Veteran was shown to have hearing loss on entry into military service as noted on his entrance examination.  The question is whether the Veteran's pre-existing left ear hearing loss was aggravated beyond its natural progression by his time in active service.

The preponderance of the evidence does not support a finding that the Veteran's left ear hearing loss was aggravated beyond its natural progression by his time in service.  On his entrance examination, it was noted the Veteran had 45 dB hearing loss in his left ear at the 4000 Hz level.  The Veteran's separation examination showed that the Veteran's left ear hearing loss was 5 dB at 4000 Hz, showing that the Veteran's left ear hearing had actually improved while in service.  

The March 2012 examiner, the April 2014 examiner, and the December 2016 examiner all opined that the Veteran's left ear hearing loss was not aggravated beyond its natural progression by his time in service.  Additionally, the April 2014 and December 2016 examiners noted there had not been a permanent significant threshold shift in his hearing sensitivity from his entrance to separation examinations. 

The Board acknowledges the Veteran's statements that he has trouble with his hearing in his left ear and that he suffered from acoustic trauma in service from  driving machinery and from mortar attacks.  While the Veteran is competent to testify as to his symptoms, he is not competent to opine on matters requiring medical knowledge, such as determining whether his pre-existing hearing loss was aggravated beyond its natural progression by his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's claim for left ear hearing loss must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Right Ear

The Veteran contends that since his separation from service, his hearing has continuously gotten worse.  The Veteran has a current diagnosis of hearing loss.  The Veteran has stated that he was exposed to acoustic trauma while serving in Vietnam.  The Board finds there is no reason to question the Veteran's account of what he experienced while in service and therefore concedes that the Veteran was exposed to acoustic trauma while in service.  The remaining question is whether there is a causal connection between the Veteran's present right ear hearing loss and his time in service.

The Veteran's STRs show that the Veteran's hearing in his right ear did not shift dramatically during his time in service.  Several examiners have noted that while the Veteran has stated on multiple occasions that he was exposed to acoustic trauma while in service, there is no record of such trauma occurring.  Several examiners have also, after acknowledging the Veteran's statements that he suffered acoustic trauma while in service, opined that the Veteran's current hearing loss was less likely than not caused by his time in service.  

The March 2012, April 2014, and December 2016 examiners all opined that it was less likely than not that the acoustic trauma the Veteran was exposed to while serving in Vietnam caused his present right ear hearing loss.  The December 2016 examiner explained that the Institute of Medicine (IOM) stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM stated that based on its understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The December 2016 examiner noted that in the 2012 examination, the Veteran's hearing loss had its onset fifteen to twenty years after service.  

The Board acknowledges the Veteran's statements that he believes his hearing loss in his right ear is due to the noise he was exposed to while service in Vietnam and from being around heavy machinery and mortar attacks.  While the Veteran is competent to testify as to his symptoms and his experiences, he is not competent to opine on matters requiring medical knowledge, such as determining whether his current hearing loss was caused by his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, because the preponderance of the medical evidence is against the Veteran's claim, the claim must be denied.
The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

B.  Tinnitus

The Veteran states that he has constant ringing in his ears that sounds like crickets chirping mixed with a high pitched whine.  Several examiners have opined that it is less likely than not that the Veteran's tinnitus is due to his time in active service, explaining that there was no medical nexus listed in the Veteran's medical history (See March 2012 examination, April 2014 examination, December 2016 examination).  

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of his disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to report that he was exposed to loud noise during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

The Board finds the Veteran's testimony that his diagnosed tinnitus is related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  Additionally, it is not a requirement to establish service connection that a medical nexus be found in the Veteran's medical history as suggested by some of the examiners.  

In light of the above, the Board finds the evidence is at least in equipoise.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claim for his knees and his right foot.  The Veteran's childhood polio was noted on his service entrance exam.  The Veteran has been afforded several examinations for his left knee, but no examiner has addressed whether the Veteran's polio was aggravated beyond its natural progression, causing the Veteran's left knee problem.  

The Veteran was afforded an examination for his left knee disability in January 2010.  This examiner addressed the questions of whether the Veteran's left knee disability was secondary to a service-connected disability or whether the Veteran's left knee was aggravated by service.  The examiner opined that it was less likely than not that the Veteran's left knee condition was caused by or a result of his service-connected disabilities.  The examiner reasoned that he saw no evidence that the Veteran's condition was aggravated in the military beyond its natural progression.  The examiner also stated that the Veteran's problem appeared to be the result of age, morbid obesity, residual polio and diabetes mellitus.  

The Veteran had an examination for his left knee in May 2014.  This examiner opined it was less likely than not that the Veteran's left knee disability was incurred in or caused by his active service.  After that examination, the Veteran asserted that he was obese because of the insulin used to treat his service-connected diabetes mellitus.  

The Veteran had another examination for his left knee in May 2017.  This examiner reiterated that the Veteran's left knee condition was less likely than not incurred in or caused by his time in active service.  Additionally, this examiner opined that it was less likely than not that the Veteran's knee condition was caused by or aggravated by his weight gain due to the insulin for his service-connected diabetes mellitus.  

However, no examiner has yet to answer the question as to whether the Veteran's left knee condition is at least as likely as not due to the aggravation of the Veteran's pre-existing residuals of polio.  The Veteran submitted a statement in October 2010 stating he believed his time in service aggravated his residuals of his polio to the point of causing his degenerative joint disease in his left knee.  Additionally, the January 2010 examiner mentioned that the Veteran's left knee condition may somehow be attributable to his polio.  These contentions have remained unaddressed.  Therefore, an addendum opinion is required.  

The service connection claim for the Veteran's right knee and right foot are based on the Veteran's assertion that these disorders are related to his non-service connected left knee condition.  As the left knee claim is being remanded for a VA medical opinion regarding its etiology, this development could affect the outcome of the service connection claim for the Veteran's right knee and right foot.  For this reason, the Board finds that the right knee and right foot claims are inextricably intertwined with the pending left knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claims are being remanded to the RO for further adjudication based on the remanded issue. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  Obtain an addendum opinion or, if the examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed degenerative joint disease of the left knee.  If an examination is scheduled, properly notify the Veteran of the examination.

All indicated tests and studies should be accomplished.  The examiner should thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The examiner should note this action has been accomplished in the examination report.

(a)  The examiner should opine as to whether the Veteran's left knee condition is at least as likely as not due to the aggravation beyond the natural progression of the Veteran's pre-existing residuals of polio

(b)  If the examiner finds that the Veteran's left knee condition is a result of his residuals of polio being aggravated beyond its natural progression by the Veteran's active service, the examiner should opine whether it is as least as likely as not that the Veteran's right knee and right foot conditions were proximately due to the Veteran's left knee condition.

The examiner should consider the personnel records showing that the Veteran's military occupational specialty (MOS) was changed from combat engineer to clerk due to a physical condition.  The examiner should also consider the Veteran's lay statements regarding the incurrence of his left knee condition.  The examiner should discuss the above in his rationale. 

The examiner should provide a complete rationale for any opinion provided.

3.  After #1 and #2 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


